El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El presente es un caso sobre devolución de contribuciones pagadas bajo protesta. La demandante, nna sociedad mer-cantil residente en San Jnan, aleg'ó en su demanda que el 24 de.junio de 1920 presentó su declaración de ingresos por el año social de abril 1, 1919, a marzo 31, 1920, y con arreglo a ella bizo el Tesorero la liquidación de ingresos sujetos al pago, de contribución; que la demandante pidió reconsidera-ción y estando aún en trámites un recurso de alzada que esta-*363bleciera para ante la Junta de Revisión e Igualamiento, se decretó por la Asamblea Legislativa de Puerto Rico la Ley No. 43, aprobada el 1 de julio de 1921, titulada. '‘Ley de contribuciones sobre ingresos”; que con tal motivo se sus-pendió todo procedimiento y el 9 de septiembre de 1921 el Tesorero notificó a la demandante que de conformidad con el artículo 42 de la indicada ley y los datos contenidos en su declaración, su caso quedaba liquidado así:
1. Ingreso neto_$122, 882. 96
2. Capital invertido_ 272,138. 54
3. Contribución a pagar_ 10, 537. 80;
que contra esa liquidación se alzó la demandante para ante la junta y ésta el 30 de enero de 1922 rindió su decisión así:
1.No admitió como deducción la suma de $5,153.99, por pagarés declarados incobrables.
. 2. Admitió como deducción el importe de bonos de los Estados ' Unidos.
3. Fijó como capital invertido
(a) los beneficios sin distribución del año 1918, ascendentes a $191,665.64 y
(b) la acreencia en cuenta corriente del socio don Gumersindo Suárez ascendente a $200,000;
que de acuerdo con esa decisión, el Tesorero bizo una nueva liquidación, así:
1. Ingreso neto_$115,362.96
2. Capital invertido_ 663, 805.18
3. Contribución a pagar_ 5, 604. 92
y que la demandante se avino a pagar y pag'd la indicada contribución de $5,604.92.
La demandante siguió alegando en su demanda que así las cosas, el 19 de enero de 1925 el Tesorero le notificó que debía pagar la contribución con arreglo a esta nueva liqui-dación:
1. Ingreso neto_$154,171. 06
2. Capital invertido_,- 663, 805.18
3. Contribución a pagar_ 9, 292. 58;
*364que no conforme la demandante acudió en alzada para ante la junta y ésta el 24 de junio de 1926, decidió su caso como sigue:
1. Ingreso neto_$140,505.96
2. Capital invertido_ 272,138.54
3. Contribución a pagar- 14, 544. 39;
que el Tesorero procedió a hacer la liquidación correspon-diente, deduciendo de los $14,544.39 los $5,604.92 ya pagados por la demandante, y la demandante pagó bajo protesta la diferencia y acogiéndose a la ley presentó su casó al tribunal.
Alegó entonces la demandante en su demanda que el Teso-rero carecía de autoridad para hacer la nueva liquidación de 1925, y que la decisión de la Junta de 1922 tenía y tiene el carácter de final y definitiva.
Por último y para el caso de que se resolviera que el Tesorero y la junta pudieron actuar válidamente en 1925 y 1926, alegó la demandante que la decisión de la junta y con-siguiente liquidación del Tesorero eran erróneas porque debiendo considerarse las partidas de $191,665.64 y de $200,000 de que se ha hecho mérito, como ganancias no repar-tidas, formaban parte del capital invertido de la deman-dante, de acuerdo con la ley.
Contestó el demandado aceptando la verdad de los hechos alegados pero negando que él y la junta carecieran de auto-ridad para actuar en la forma en que lo hicieron. Sostuvo que las partidas de $191,665.64 y $200,000 no formaban parte del capital invertido de la compañía demandante, la primera porque pertenecía a una sociedad anterior de la cual la de-mandante era sólo liquidadora y la segunda porque consti-tuía la acreencia del socio don Gumersindo Suárez por la cual la demandante pagaba al socio intereses.
Como materia nueva alegó el demandado que al admitir la junta la reducción de los intereses pagados al socio Sr. Suárez, tal reducción determinó como consecuencia la del capital en la suma de $200,000; que la suma de1 $191,665.60 *365no estaba formada por ganancias de la sociedad demandante, 'sino por ganancias de otra sociedad que fué disuelta, deri-vándose los beneficios en gran parte de negocios particulares de los socios de la misma; que en ninguna de1 las cláusulas del contrato social de la demandante consta que sea la reor-ganizadora o continuadora de la dicha otra sociedad, apa-reciendo por el contrario que se encargó de su liquidación, y que el contrato social de la demandante dispone expresa-mente que se someterá al Código de Comercio, cuerpo legal que contiene el artículo 119 regulador del modo de disolver las sociedades mercantiles.
Alegó además el demandado las siguientes: defenses espe-ciales : que la demandante está impedida de impugnar la última resolución de la junta, por haber recurrido ante la ■misma invocando su amparo y jurisdicción, y que el Código de Comercio prohíbe los pactos reservados entre los socios, siendo válidos solamente los que aparecen de la escritura social.
Trabada de tal modo la contienda, fué el pleito a juicio. La corte declaró la demanda sin lugar y la demandante apeló, señalando en su alegato la comisión de cinco errores, eomé-tidos, a su juicio, por la corte, así: 1, error de derecho al declarar que el Tesorero tenía autoridad para verificar la segunda liquidación de 1925 después de transcurridos tres años de la decisión de la junta y sin practicar una nueva investigación; 2, error de derecho al declarar que el Teso-rero no estaba obligado a respetar como final y definitiva la decisión de la junta de 1922; 3, error de derecho al de-clarar que' la junta no procedió ultra vires al rendir su decisión de 1926; 4, error de derecho al decidir que la de-mandante estaba impedida de negar la jurisdicción de la junta por haberse acogido a la misma, y 5, error de derecho al declarar que la junta no infringió la sección 18, inciso B, de la Ley No. 43 de 1921, en su resolución de 1926.
Los cuatro primeros errores giran alrededor de una misma cuestión: si el Tesorero y la Junta tuvieron o no *366autoridad para reliquidar la declaración de la demandante. Es el último el que presenta la cuestión de fondo. Procede-remos al examen de los cuatro primeros.
La ley aplicable es la No. 43 de 1921. Sobre esto no se ba levantado cuestión alguna. Su efecto retroactivo, fijado por ella misma y por la jurisprudencia, no se discute.
Las secciones 41, 42 y 43 de dicha ley son como signe:
“PROCEDIMIENTO PARA LA IMPOSICIÓN DE LA CONTRIBUCIÓN
“Sección 41. — Tan pronto como el Tesorero de Puerto Rico re- . ciba una declaración de ingresos, procederá a imponer y a cobrar la contribución que resulte adeudando el contribuyente de acuerdo con su propia declaración.
“COMPROBACIÓN DE LAS DECLARACIONES
“Sección 42. — Tan pronto como fuere posible el Tesorero de Puerto Rico procederá a comprobar la exactitud de" las declaraciones de ingresos, mediante el estudio de las declaraciones rendidas por los contribuyents, declaraciones adicionales que solicite, los balances o inventarios y mediante las investigaciones que practique, y determi-nará el ingreso neto de cada contribuyente y computará el importe de la contribución que deba satisfacer, debiendo notificar de ambas cosas al contribuyente o a su representante legal.
“Sección 43. — Si la cantidad que resultare adeudar el contribu-yente, después de hecha la investigación antes referida, fuere mayor que la cantidad pagada de acuerdo con lo dispuesto en la sección 41, el excedente se pagará al Tesorero de Puerto Rico dentro del término de quince días después de haberse enviado por correo la correspondiente notificación. ’ ’
El procedimiento tal como se sigue en Tesorería es el de imponer inmediatamente la contribución a virtud de la declaración del contribuyente, con el entendido de que puede ser alterada la conclusión a que se llegue si un examen más detenido o alguna investigación ulterior demostraren que no es correcta, tanto en pro como en contra del contribuyente. Es algo que exige el pronto despacho de los asuntos y lo complicado de muchas de las declaraciones que se rinden. Se trata de la aplicación de leyes nuevas y de la considera-*367eión de situaciones variadísimas, qne requieren detenido estudio.
Por otra parte la contribución debe cobrarse rápida-mente, dentro del ejercicio económico, y así en interés del gobierno y del contribuyente y sobre todo de un justo y uni-forme cobro del impuesto, es que se ba adoptado tal proce-dimiento, permitido, a nuestro juicio, por los términos en que está redactada la ley.
Así parece reconocerlo la propia parte apelante, que lo que impugna en verdad es la facultad dentro de las circuns-tancias del caso, a saber: tres años después de baber actuado no ya el Tesorero sino la junta, y falta de una nueva investi-gación.
Con respecto al tiempo - transcurrido, debe tenerse en cuenta la sección 40 de la citada Ley No. 43 de 1921, que prescribe:
“Cualquier contribución imponible de acuerdo con las disposicio-nes de esta Ley podrá ser computada e impuesta por el Tesorero dentro de cinco años después de la fecha en que se rindió’ o debió rendirse la declaración, y no se iniciará ningún procedimiento para el cobro de la referida contribución después de expirados los cinco años.
“En el caso de que con el fin de evadir el pago de la contribu-ción no se rinda la correspondiente declaración de ingresos, y en el caso, de declaraciones falsas, el importe de la contribución imponi-ble, podrá ser determinado y cobrada aquélla juntamente con las penalidades que en esta Ley se especifican, en cualquir tiempo, sin limitación alguna.”
Mientras no transcurren los cinco años en casos como éste en que no está envuelta la cuestión de fraude, creemos que el Tesorero está en condiciones de actuar. Claro es que debe hacerlo a la mayor brevedad posible, pues los contribu-yentes de buena fe no deben ser innecesariamente molestados y en mucbos casos una persona que en su oportunidad hubiera podido pagar sin esfuerzos tendría más tarde grandes difi-cultades para realizar el pago, pero la ley ba fijado un *368período de cinco años que debe ser1 tomado en consideración. El mero transcurso, pnes, de tres años, no quitó en este caso autoridad para actuar al Tesorero.
Con respecto a si se llevó a efecto o no una nueva inves-tigación, dice la corte de distrito, apreciando la prueba prac-ticada:
“El testigo Carlos F. Figueras empleado del negociado de con-tribuciones sobre ingresos, declaró que se practicaron tres investiga-ciones en los libros de la compañía, siendo la última el 17 de enero, 1922, y finalmente se bizo el reajuste de la liquidación anterior que se notificó el 19 de enero, 1925; y nada bay en la prueba que de-muestre que el Tesorero de Puerto Rico actuara caprichosa o arbi-trariamente para computar e imponer la contribución, presumiéndose, a falta de prueba en contrario, de acuerdo con el artículo 102, apar-tado 15, de la Ley de Evidencia, que él cumplió con regularidad los deberes de su cargo.”
Añora bien, estableciendo como establece la ley que las resoluciones de la junta son finales ¿pudo el Tesorero y la propia junta después, intervenir de nuevo en el asunto?
La corte de distrito estimó que las resoluciones de la junta eran finales en cuanto al contribuyente que agotaba con ellas la vía gubernativa, quedándole aún la judicial mediante el pago bajo protesta, pero no lo eran en cuanto al Tesorero, y a nuestro juicio tal- interpretación es lógica y permite que funcione debidamente todo el mecanismo de la ley. Si un contribuyente no está conforme con la liquida-ción del Tesorero, acude en alzada a la junta. Esta basa generalmente su investigación sobre la declaración del con-tribuyente y. la conclusión del Tesorero. Se trata de un recurso rápido, ■ dentro de la misma rama ejecutiva del Go-bierno, que puede decidirse en pocos meses, quizá en algunos días. Si el recurso hubiera estado llamado a impedir la nueva acción del Tesorero, no se habría fijado para ésta un término de cinco años.
La verdad es que el de la demandante es un caso extremo que ocurrirá muy pocas veces, pues existieron dos oportu-*369nidades para clasificar debidamente las partidas de que se trata, pero creemos que si la última clasificación es la verda-deramente propia, ello justifica la conducta del Tesorero y de la junta. No bay arbitrariedad en cobrar todo lo que se debe. Cuando el contribuyente hace su primer pago, sabe que es en cierto modo provisional, pues su declaración está sujeta a ulterior investigación. Casos se ban dado en que a virtud de esa ulterior investigación se ba devuelto al contri-buyente parte de lo que pagara, primero.
Habiendo llegado a la conclusión de que el Tesorero pudo actuar válidamente en este caso en el año de 1925, creemos que se impone la conclusión de que también pudo hacerlo la junta, especialmente habiendo acudido como acudió en alzada ante ella el propio contribuyente.
Alega éste que no tenía otro remedio. No estamos conformes. Si se trataba de un caso de falta de jurisdicción por parte del Tesorero, las puertas de las cortes estaban abiertas para dilucidarlo.
Eeconocido el poder del Tesorero y de la junta, veamos ahora si fué o no debidamente ejercitado.
La sección 18, inciso (5), de la Ley No. 43 de 1921 que lh apelante alega que infringió la junta, dice:
“El término ‘capital invertido’ tal como se emplea en esta sec-ción significa:



“ (b) En el caso de sociedades, significa el capital aportado por los socios de acuerdo con la contrata social más las acreencias de éstos procedentes de ganancias liquidadas pero no repartidas, que existían al comenzar el año contributivo a que el ingreso corres-ponde, y que figuran .en el libro de inventario y en el pasivo de la sociedad y que no hayan sido retiradas durante el año contributivo. ’ ’
De acuerdo, pues, con la ley, para que cualquiera cantidad que figure en la declaración del contribuyente pueda ser con-siderada como capital invertido, tiene que ser, en casos de sociedades, bien aportada por los socios de acuerdo con el contrato social o ya acreencia de los socios procedente de *370ganancias líquidas pero no repartidas qne exista al comenzar el año contributivo correspondiente y que figure en el libro de inventario y en el pasivo de la sociedad y no baya sido retirada durante el año contributivo.
No bay duda alguna que ninguna de las dos' cantidades en cuestión fué aportada como capital según el contrato social, por ninguno de los socios, pero se sostiene por la apelante que forman parte del capital invertido porque proceden de ganancias líquidas no repartidas.
Oigamos otra vez al juez sentenciador analizando la prueba a la luz de la ley que se supone infringida. Dice:
1 “La prueba ha demostrado que por escritura de 1ro. de abril, 1919, otorgada ante el notario don Francisco de la Torre y Garrido, fué constituida la sociedad mercantil ‘Sucesores de L. Villamil y Compañía, Sociedad en Comandita,’ por el término de 4 iaños, pro-rrogable, con un capital de $200,000.00, en el que corresponde a don Gumersindo Suárez García $60,000, don Manuel Lomba y Peña $30,000, a don Enrique Mitjans Julia $30,000, a don José León Nú-ñez $30,000, a doña Mercedes Fernández y Fernández $20,000, a don Celso Suárez Pico $7,500; a don Enrique Vila Gama $7,500, a don Ramón García Cobián $7,500, y a don Bartolomé Esteva Fla-quer $7,500; habiendo hecho todos la aportación de aquel capital efectivo, créditos a favor, mobiliario, existencias, y en bienes inmue-bles; y que dicha sociedad se hizo cargo del activo y pasivo de otra que con el mismo nombre terminó el 31 de marzo, 1918, y la cual se había constituido por escritura de primero de abril, 1914, por los socios, Gumersindo Suárez García, Manuel Lomba Peña, José León Núñez, Enrique Mitjans Juliá, y Mercedes Fernández y Fernández.
“La anterior sociedad, por la escritura de 1914, quedó disuelta el 31 de marzo, 1918, y nótese que en la nueva sociedad, por la es-critura de 1918, ingresaron 4 nuevos socios, con un capital cada uno de $7,500.00.
“No aparece de la mencionada escritura de 1918, que es el do-cumento contentivo de los pactos y condiciones de la compañía, pues no pueden hacerse por los socios pactos reservados, conforme el art. 119 del Código de Comercio, que el socio don Gumersindo Suárez García aportara a la sociedad ninguna otra cantidad que la suma de $60,000, ni que los $200,000 ,en cuenta corriente fuera una acre-encia no repartida, pues de la prueba resulta que dichos $200,000 *371procedían de ganancias liquidadas de la anterior sociedad, las cua-les habían sido repartidas desde el momento preciso en que la enti-dad social demandante pagaba intereses al socio por dicha suma, habiéndosele deducido del ingreso bruto para la imposición de la con-tribución, la cantidad de $12,725.48 por intereses pagados sobre acreencias del referido socio don Gumersindo Suárez, por el año 1919 y por el mismo concepto la suma de $13,665.10 del año 1920; y siendo esto así, dicha cantidad de $200,000, sobre la cual ha pa-gado intereses la demandante, no es propiedad de ésta y sí del socio que la había dejado en préstamo y por cuyo motivo se encontraba en poder de la sociedad.
“Y en cuanto a los beneficios sin distribuir de la anterior socie-dad, correspondiente al año 1918, ascendentes a $191,665.64, la si-tuación es igual que los $200,000 del socio don Gumersindo Suárez, con la fínica diferencia de que sobre esta suma la sociedad no pa-gaba intereses, pues del contrato social, o sea la escritura de 1ro. de abril, 1918, no aparece como aportación al capital de la sociedad, ni son acreencias de la sociedad procedentes de ganancias de la misma liquidadas y no repartidas, y por tanto es concluyente que dicha suma de $191,665.64 no llena los requisitos que exige el apar-tado (b) de la sección 18, de la citada Ley de 1921.”
Los hechos a que el juez se refiere tienen justificación cumplida en los autos y su razonamiento nos parece lógico. En su alegato la parte apelante no cita jurisprudencia, ni precedente alguno que destruya la fuerza de dicho razona-miento. Tampoco los argumentos originales que expone nos convencen de lo contrario.
Creemos, pues, que la contribución fué debidamente calcu-lada e impuesta y en su consecuencia propiamente declarada sin lugar la demanda.

Debe confirmarse la sentencia recurrida.